Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00149-CR

                                   Christopher Timmy BRADY,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 556329
                          Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 29, 2020

DISMISSED FOR LACK OF JURISIDICTION

           On March 4, 2020, appellant filed both a Notice of Appeal and a Notice of Appeal from

Negotiated Plea. In general, we have jurisdiction to consider an appeal in a criminal case only

where there has been a final judgment of conviction. Apolinar v. State, 820 S.W.2d 792, 794 (Tex.

Crim. App. 1991); Sanchez v. State, 340 S.W.3d 848, 849 (Tex. App.—San Antonio 2011, no pet.).

“The courts of appeals do not have jurisdiction to review interlocutory orders unless that

jurisdiction has been expressly granted by law.” Apolinar, 820 S.W.2d at 794. Additionally, we
                                                                                     04-20-00149-CR


must dismiss a criminal appeal “if a certification that shows the defendant has the right of appeal

has not been made part of the record[.]” TEX. R. APP. P. 25.2.

        Here, the clerk’s record does not contain a judgment of conviction or other appealable order

or a certification of defendant’s right of appeal. On March 13, 2020, we ordered appellant to file a

response showing cause why this appeal should not be dismissed for lack of jurisdiction by April

13, 2020. Appellant did not respond to our order. Accordingly, we dismiss this appeal for lack of

jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-